Mr. Justice McSurely delivered the opinion of the court. 6. Stbeet baileoads, § 73*—when failure to ring gong or absence of lights is immaterial. Failure to ring a gong or have lights upon an approaching street car is net important where one injured in crossing the track admits having seen the car approaching before his vehicle went upon the track. 7. Stbeet baileoads, § 131*—when evidence shows contributory negligence in crossing track with vehicle. Evidence in an action to recover for personal injuries through colliding with a street car in crossing the track, held to show plaintiff’s contributory negligence.